Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Fomenkov et al (US 2012/0292527) discloses (Fig. 2) a target supply apparatus comprising a first chamber (200) configured to contain a target substance, a second container (nozzle chamber 205) configured to contain the target substance supplied from the first container; a first valve disposed between the first container and the second container ([0068] “a second chamber 205 (which is also referred to as a reservoir) fluidly coupled to the first chamber 200 by a pipe 210 that can be fitted with a valve to control the flow of material between the first chamber 200 and the second chamber 205”). 
Diethard et al (US 2008/0067456) teaches (Fig. 6) a first container (11) configured to contain a target substance (solid particles 14, see [0045]); a second container (12) configured to contain the target substance supplied from the first container; a first valve (18) disposed between the first container and the second container; a first pipe (containing mixture 16) connected to the second container and configured to supply pressurized gas(2nd carrier gas) to the second container; a third container (nozzle chamber 134) configured to contain the target substance supplied from the second container; and a nozzle (133) configured to output the target substance (23) supplied from the third container. [0026] teaches 
Diethard et al do not disclose a second pipe connected to the third container and configured to supply pressurized gas to the third container. While the pressure modulator taught in [0026] of Diethard et al could be envisioned to be pressurized gas, the Examiner can find no motivation for a skilled artisan to modify the teachings of Diethard et al to include a second valve disposed between the second container and the third container.
The prior art does not anticipate or render obvious, alone or in combination a second valve disposed between the second container and the third container; in the combination required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/31/2021